Citation Nr: 1636827	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972, including service in the Republic of Vietnam, for which he earned the Combat Infantry Badge and the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned an initial 10 percent disability rating.  Subsequent rating decisions issued in January 2011 and October 2015 granted increased initial ratings of 
30 percent and 50 percent, respectively.  The increases were made effective the same day as the original grant.

This case was previously before the Board in August 2015, when it was remanded for further development, to specifically include obtaining records of mental health treatment identified during his treatment of record.  On remand, the Veteran was asked for a signed release to enable VA to obtain the records.  The Veteran responded in a document received in September 2015 and stated that he was not treated at the locations or times indicated and that all his mental health treatment records were already of record.  s October 2015 VA Form 27-0820 (noting that records for March 2009 to September 2009 from Palo Alto VAMC and from Ukiah Clinic prior to February 2009 are not in CAPRI, but the Veteran indicated that the records are not related to his treatment).  As such, the Board finds that there has been substantial compliance with the remand directives in that there is no purpose in seeking records which do not exist or are not related to the Veteran.  Therefore, no further action to ensure compliance with the remand directive is required.   



FINDING OF FACT

Throughout the appeals period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to sleep disturbances, irritability, and disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas including work, family, judgment, thinking, and mood, has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, the Veteran is disputing the initial evaluation assigned to a grant of service connection for PTSD.  When a claim has been granted and there is disagreement as to "downstream" questions, such as the proper rating, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice and an April 2010 letter from the RO to the Veteran satisfied the general requirements of the VCAA.   

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran has not been afforded a VA examination; however, the records of the Veteran's mental health treatment at VA have been considered in evaluating this matter.  The Board notes that the mere passage of time is not enough to trigger the duty to assist, especially when there are contemporaneous VA treatment records adequately describing the condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The Board finds no argument or indication that an examination or opinion is required.   

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 
100 percent rating.  38 C.F.R. § 4.130. 

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  
61 Fed. Reg. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Id. at 118  .

Facts and Analysis

The Veteran served in combat in the Vietnam War and has PTSD as a result.  He has been awarded service connection with a disability rating of 50 percent.  Initially, the Veteran was awarded a 10 percent disability rating for PTSD, which he appealed.  Subsequently a 30 percent disability rating was assigned and he continued his appeal.  On remand, a rating decision granted an increased initial rating of 50 percent.  While the Veteran has not specifically appealed that rating, under the law a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As discussed above, the Veteran has not been afforded a VA examination in the course of this appeal, however the records of his mental health treatment have been associated with the claim file and provide the information necessary to adjudicate the claim.  The Veteran's symptoms as described to his health care providers and in statements submitted to VA have been considered in this matter, as discussed below.

At the initial mental health screening in January 2010, the Veteran stated that he was encouraged to seek treatment by other veterans who were worried about him committing suicide.  He stated that he slept only four to five hours per night and slept with a gun under his pillow.  He had "no [personal] life" because he had cared for his dying for father for five years and for the past three years had been caring for his mother who had Alzheimer's.  He said that he had a short temper and didn't trust anyone, especially the government, having had bad experiences with VA in the past.  His son had advised him to "talk to" someone.  He had been asked about homicidal feelings by his primary care doctor and had responded "yes" but would not do so because he knew it was against the law and he would go to hell.  He had participated in counseling for marital conflict but didn't find it helpful.  He said that once his mother died he wouldn't care what happened to him, but he was not suicidal per se.  He did not have any real desire for mental health treatment and was being evaluated only because he was told to do so.  

The Veteran was seen again for mental health treatment in May 2013 as an urgent referral from his doctor for suicidal ideation.  At the appointment, he denied active suicidal intent or dangerous behaviors or depression.  He said he did not want to become old and be a burden to his children, especially because of the care he had provided to his elderly parents, but did not have an imminent wish to kill himself.  He did, however, believe he should pay for his burial and then kill himself.  He discussed being in chronic pain from a motorcycle accident in 2004 which prevented him from engaging in many activities, including walking for any distance, exerting himself, and using his motorcycle.  He reported having nightmares of his military experiences triggered by the sound of gunfire in his neighborhood at night.  He complained of poor sleep, reported using a bowl of marijuana daily, but said he did not want to be addicted to pills.  Psychological testing was administered and showed moderate depression, with symptoms including pessimism, self-dislike, agitation, loss of interest, loss of energy, decreased appetite, and difficulty concentrating.  He also had mild symptoms of sadness, loss of pleasure, guilty feelings, self-criticism, suicidal thoughts, decreased sleep, irritability, fatigue, and loss of interest in sex.  He had fair insight and judgment on mental status examination.  

The Veteran was also seen in June 2013, at which time he said he was 'alright" and had accepted that he was "going to have PTSD forever."  He denied suicidal ideas, but admitted to having very poor sleep and disturbing thoughts about Vietnam.  However, he stated that he did not want treatment for PTSD and did not feel depressed.  He was willing to consider medication to help him sleep, but wanted his son to check anything that was prescribed.  The provider noted that the Veteran did have passive suicidal ideation, in the form of a long-term plan to kill himself if he became unable to care for himself. 

Based on the information set forth above, the Board finds that a disability rating in excess of 50 percent for PTSD is not warranted.  The Veteran's symptomatology is consistent with the rating criteria for a 50 percent disability rating: flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships, and disturbed sleep with flashbacks and nightmares.  Indeed, the evidence shows that the Veteran has had logical and goal-directed thinking, fair judgment/insight, and good impulse control with normal memory and attention.  When considering the pertinent medical and lay evidence, the Board finds that the overall disability picture more closely approximates one of reduced reliability and productivity than one of deficiencies in most areas including work, family relations, judgment, thinking, or mood.

The record does not show any evidence that the Veteran has exhibited any obsessional rituals, that his speech is illogical, or that he lacks the ability to function independently, appropriately or effectively.  The Veteran has denied depression and, while others have expressed concern about his suicidal thoughts, he has no expressed no immediate intent, only a plan to end his own life when he is on the verge of becoming unable to care for himself physically.  While the Veteran is reportedly irritable, he has not engaged in any violence and maintains good hygiene.  While the Veteran denied having any real personal life, this was during the time when he was caring for his ailing mother, and he has described an ongoing relationship with his son and with other veterans whom he knows.  This evidence shows that he has an ability to establish and maintain some effective relationships.  As such, he has not demonstrated symptoms which would warrant assignment of a 70 percent rating.  38 C.F.R. § 4.130. 

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected PTSD is reasonably described by the respective rating criteria.  The Veteran's primary symptoms are sleep disturbances, irritability, and disturbances of motivation and mood.  The Board finds that the schedular criteria contemplate these symptoms and his overall disability picture.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


